UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4884
EDDIE THOMAS JACKSON,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 C. Weston Houck, District Judge.
                            (CR-00-607)

                  Submitted: September 27, 2002

                      Decided: October 24, 2002

  Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Eddie Thomas Jackson, Appellant Pro Se. Scott Newton Schools,
United States Attorney, Alfred William Walker Bethea, Assistant
United States Attorney, Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. JACKSON
                              OPINION

PER CURIAM:

   Eddie Thomas Jackson pled guilty pursuant to a plea agreement to
one count of being a felon in possession of a firearm in violation of
18 U.S.C. §§ 922(g)(1), 924(3) (2000). Because he had three prior fel-
ony convictions for violent offenses or drug charges, he was sen-
tenced to the statutory minimum sentence of fifteen years’
imprisonment. On appeal, Jackson claims: (1) his guilty plea was not
knowing and voluntary; (2) the search warrant was invalid and seized
evidence should have been suppressed; (3) the indictment was defec-
tive; (4) the factual basis for the guilty plea was insufficient; (5) his
prior conviction for escape was not a proper prior predicate offense
of a crime of violence; (6) he had no predicate offenses because his
civil rights were restored; (7) the district court abused its discretion
by not disposing of several pro se motions; and (8) counsel was inef-
fective for failing to investigate the charges and move to suppress evi-
dence. We affirm the conviction and sentence.

   Our review of the Rule 11 proceeding reveals that Jackson’s guilty
plea was knowing and voluntary. A knowing and voluntary guilty
plea constitutes an admission of the material elements of the crime,
see McCarthy v. United States, 394 U.S. 459, 466 (1969), and waives
non-jurisdictional errors, including claims of unlawful search and sei-
zure based on the Fourth Amendment and challenges to defects in the
indictment. See Tollett v. Henderson, 411 U.S. 258, 267 (1973);
United States v. Adu, 82 F.3d 119, 123 (6th Cir. 1996); United States
v. Hobby, 702 F.2d 466, 470-71 (4th Cir. 1983) (failure of grand jury
foreman to carry out ministerial duties does not invalidate indict-
ment). Furthermore, Jackson’s guilty plea waives his right to contest
the factual merits of the charge. United States v. Willis, 992 F.2d 489,
490-91 (4th Cir. 1993).

   Jackson’s conviction for escape was properly used as a prior felony
conviction of a crime of violence. United States v. Hairston, 71 F.3d
115, 118 (4th Cir. 1995). There is no error, much less plain error, in
the district court’s decision to consider all three prior South Carolina
felony convictions as proper predicate offenses for the purpose of
                      UNITED STATES v. JACKSON                      3
enhancing Jackson’s sentence. We find no error in the district court’s
failure to explicitly rule on Jackson’s meritless pro se motions.

   Finally, because the record does not conclusively establish Jack-
son’s counsel was ineffective, this claim is not cognizable on direct
appeal, and must be raised under 28 U.S.C. § 2255 (2000). United
States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).

   We affirm the conviction and sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                         AFFIRMED